


Exhibit 10.3
Confidential Treatment Requested
















SHARES PURCHASE AGREEMENT




Between




GENERAL MOTORS HOLDINGS LLC




And




PEUGEOT S.A.






February 29, 2012



1

--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT




BETWEEN THE UNDERSIGNED:




General Motors Holding LLC, a Delaware limited liability company with
headquarter at Renaissance Center, Detroit, MI 48265, USA (“GMH” or “Buyer”),


on the first part,


AND


Peugeot S.A., a French société anonyme with headquarter at 75 Avenue de la
Grande Armée, 75116 Paris, France (the “Company”, “PSA” or “Seller”),


on the second part,


Buyer and Seller are individually hereinafter referred to as a “Party” and
collectively as the “Parties”.






RECITALS




The Company is listed on Euronext Paris whose shares (the “Shares”) are
registered under the ISIN number FR0000121501 UG.


On the date hereof, the Company and GMH have entered into a master agreement
that relates to a strategic alliance between the Parties (the “Alliance”) and
which contemplates, inter alia, the sharing and joint development of certain
platforms and modules, and the creation of a joint global purchasing platform
between the Buyer and the Company (the “Master Agreement”). The Master Agreement
provides that GMH will, following the Capital Increase (as defined below) of the
Company, take a stake in the shares of the Company of 7% of the issued share
capital of the Company (the “Stake”) in accordance with the terms and conditions
set out in the Master Agreement.


Concurrently with the execution of the Master Agreement, (i) the Company intends
to increase its share capital (the “Capital Increase”) of approximately
1,000,000,000 Euros but not lower than 950,000,000 Euros (issuance premium
included) through a share capital increase with preferential subscription rights
(droit préférentiel de souscription) (the “Subscription Rights”), (ii) EPF and
FFP have irrevocably undertaken to exercise the number of Subscription Rights
provided in the subscription rights agreement entered into with the Buyer (the
“Subscription Right Agreement”) and not to exercise their remaining Subscription
Rights (the “EPF/FFP Subscription Undertaking”), (iii) pursuant to the
Subscription Right Agreement, the Buyer has agreed to purchase all the EPF and
FFP Subscription Rights which will not be exercised by the EPF and FFP in
accordance with the EPF/FFP Subscription Undertaking and (iv) the Company has
executed a letter with BNP Paribas, Morgan Stanley and Societe Generale, as
joint bookrunners, confirming their commitment to underwrite the Capital
Increase for an amount of 1,000,000,000 Euros (issuance premium included) minus
the amount subscribed by EPF and FFP and by GMH.


GMH wishes to acquire and the Company wishes to sell a number of treasury shares
of the Company allowing GMH to hold the Stake following the Capital Increase
under the terms and conditions set forth in this share purchase agreement (the
“Agreement”).


NOW, THEREFORE, IT IS AGREED AS FOLLOWS:



2

--------------------------------------------------------------------------------




ARTICLE 1 - PURCHASE AND SALE OF TREASURY SHARES


In accordance with the terms and conditions set forth herein and subject to the
satisfaction of the Condition Precedent provided in Article 2, the Seller hereby
shall sell, transfer and deliver to the Buyer and the Buyer shall purchase from
the Seller, a number of “N” Treasury Shares as defined in Article 3 - herein
(the “Sold Treasury Shares”).


The Sold Treasury Shares are sold and transferred to the Buyer with all rights
and obligations attached thereto except for the Subscription Rights attached
thereto.


The purchase and sale of the Sold Treasury Shares is referred to in this
Agreement as the “Transaction”.


ARTICLE 2 - CONDITION PRECEDENT TO THE TRANSACTION


The sale and purchase of the Sold Treasury Shares is conditional upon (i) the
completion of the acquisition by GMH of all the Subscription Rights to be
acquired from EPF and FFP in accordance with the Subscription Right Agreement,
(ii) the exercise by GMH of the Subscription Rights it will acquire pursuant to
Subscription Right Agreement and (iii) the settlement and delivery of the
Capital Increase (including the settlement and delivery of all the Shares
resulting from the exercise by GMH of its Subscription Rights) (the “Condition
Precedent”).


If the Condition Precedent is not satisfied on or before [* * *], this Agreement
shall lapse and become null and void and of no further force and effect, except
Section 6.2 which shall remain in force for the period set forth therein. Each
Party will be released of its respective obligations under the present Agreement
without any indemnity obligation towards the other Party and each Party will pay
all its own costs and expenses.


ARTICLE 3 - UANTITY OF THE SOLD TREASURY SHARES


The “N” number of Sold Treasury Shares shall be equal to A - B


provided that for the purpose hereof, the following definitions shall apply:


•
“A”: number of Shares representing 7% of the PSA Share Capital (as such term is
defined below);

•
“B”: number of Shares subscribed by GMH by exercising the Subscription Rights it
will acquire pursuant to the Subscription Right Agreement;

•
“PSA Share Capital”: X + Y (as such terms are defined in Section 4.1 below).



ARTICLE 4 - PURCHASE AND SALE OF TREASURY SHARES


4.1
Amount of the Purchase Price



The purchase price of the Sold Treasury Shares (the “Purchase Price”) shall be
the result of multiplying the “N” number of Treasury Shares by the Price per
Treasury Share, where the “Price per Treasury Share” shall be equal to the
Theoretical Ex-Rights Price (the “TERP”) calculated as follows:


Trading Price x X + Total Proceeds from the Capital Increase
X + Y


provided that for the purpose hereof, the following definitions shall apply:


•
“Trading Price”: volume weighted average price published by Bloomberg (UG FP
<Equity> VWAP) on the last full trading day before the announcement of the terms
of the Capital Increase, such date of announcement contemplated to be [* * *];

•
“Total Proceeds from the Capital Increase”: “produit brut de l'émission” as set
forth in the securities notes (note d'opération) included in the French
prospectus which has obtained the clearance (visa) of the Autorité des marchés
financiers (the “AMF”) in connection with the Capital Increase (the “French


3

--------------------------------------------------------------------------------




Prospectus” and the “AMF Visa”);
•
“X”: total number of Shares on the date of the AMF Visa;

•
“Y”: number of new Shares being issued in the Capital Increase (“nombre
d'actions nouvelles à émettre”) as set forth in the securities notes (note
d'opération) included in the French Prospectus which has obtained the AMF Visa



4.2
Payment of the Purchase Price and Delivery of the Sold Treasury Shares



Subject in any event to the Condition Precedent being satisfied:


•
The Seller shall, on the date of settlement and delivery of the Capital Increase
(the “Closing Date”) deliver to the Buyer the Sold Treasury Shares.



•
The Buyer shall deliver to the Seller, on the Closing Date, the Purchase Price
in cash by a single wire transfer of immediately available funds in Euros to the
bank account No. FR76 3000 3042 5000 0201 5001 007, Swift code SOGEFRPP open in
the book of the bank Société Générale.



•
Payment of the Purchase Price and delivery of the Sold Treasury Shares shall be
made, through an application SLAB (Euroclear system) or equivalent application
to transfer from Seller to Buyer the Sold Treasury Shares outside the central
book order of Euronext Paris. Seller has appointed Société Générale and Buyer
will also appoint an Investment Services Provider to undertake the application.



4.3
Standstill and Lock up



GMH undertakes to comply with the standstill undertaking set forth in Section
2.2.2 of the Master Agreement and the lock-up undertaking set forth in Section
2.2.3 of the Master Agreement.


4.4
Compliance with law



The Buyer undertakes to abide by any French securities laws that may be
triggered by the purchase of the Sold Treasury Shares.


ARTICLE 5 - REPRESENTATIONS AND WARRANTIES AND Undertakings


5.1
Representations and Warranties of Buyer



Buyer represents and warrants to the Seller:


5.1.1
Corporate Status



The Buyer is a corporation duly organized and validly existing under the laws of
the jurisdiction in which it is organized.


5.1.2
Authorizations



The Buyer has the power and authority to enter into this Agreement, and the
documents necessary for the consummation of the Transaction, and to perform its
obligations hereunder.


5.1.3
Authority



The Buyer has the full corporate power and authority to enter into this
Agreement and to acquire and pay the Sold Treasury Shares as provided in this
Agreement. The execution and delivery of this Agreement and the consummation of
the Transaction have been duly authorized by the necessary corporate action of
Buyer, and this Agreement constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.

4

--------------------------------------------------------------------------------






5.2
Representations and Warranties and Undertakings of Seller



Seller represents and warrants to Buyer:


5.2.1
Corporate Status



Seller is a company, is duly organized and validly existing under the laws of
France.


5.2.2
Authorizations



Seller has the power and authority to enter into this Agreement, and the
documents necessary for the consummation of the Transaction, and to carry out
its obligations hereunder.


5.2.3
Authority



Seller has the full corporate power and authority to enter into this Agreement
and to transfer, assign and deliver the Sold Treasury Shares as provided in this
Agreement. The execution and delivery of this Agreement and the consummation of
the Transaction have been duly authorized by the necessary corporate action of
Seller, and this Agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms.


5.2.4
Capital Increase



(a)
The Company has the required valid authorizations to proceed with the Capital
Increase pursuant to its EGM dated May 31, 2011, the Capital Increase has been
validly authorized by the Supervisory Board of the Company and the Company shall
use its best efforts to proceed with the Capital Increase as soon as practicable
based on market conditions.



(b)
As of the Closing Date,



(i) the Capital Increase will have been validly authorized and decided by the
governing bodies of the Company.
(ii) the Capital Increase (including the settlement and the delivery of the new
Shares) will have been validly completed in accordance with all applicable laws
and regulations.
(iii) the new Shares resulting from the Capital Increase will have been validly
issued, fully paid and accepted for trading in accordance with all applicable
laws and regulations, and will be freely negotiable.
5.2.5
Sold Treasury Shares



(a)
The Seller holds at the date hereof, and will hold at any time until the
completion of the transfer of the Sold Treasury Shares to the Buyer in
accordance with this Agreement, a number of Treasury Shares at least equal to
the number of the Sold Treasury Shares.



(b)
The Sold Treasury Shares are listed on Euronext Paris and are freely negotiable.



(c)
The Seller has acquired the Sold Treasury Shares in accordance with all
applicable laws and regulations and has good legal and beneficial title to, and
the legal right and power to sell and transfer, the Sold Treasury Shares, free
and clear of all pledges, liens and encumbrances, equities, security interests
or other claims binding upon the Seller.



(d)
The Seller is not a party to any other agreement or arrangement relating to the
ownership or disposition of the Sold Treasury Shares other than this Agreement.


5

--------------------------------------------------------------------------------






5.2.6
Information



The Company's most recent annual report or subsequent public information
releases that is necessary to enable investors to make an informed assessment of
the assets and liabilities, financial position, profits and losses and prospects
of the Company and its subsidiaries is accurate and complete in all material
respects except:


(i)
any information relating to the Alliance or the Capital Increase; and



(ii)
the updated information to be included in the Company's document de reference to
be filed with the AMF on the date of the AMF Visa, which the Company considers
does not make the representation set forth above inaccurate.



ARTICLE 6 - MISCELLANEOUS


6.1
Notices



Any notices or other communications required or permitted hereunder shall be
given in writing (in English) and hand delivered or sent by registered or
certified mail, return receipt requested, postage prepaid, or if sent by
facsimile transmission with confirmation of receipt addressed as mentioned below
or to such other address as the parties shall have given notice of pursuant
hereto:


Seller
Buyer:


Attention: General Secretary
Address: PSA
75 Avenue de la Grande Armée
75116 Paris
France
Fax: +33 1 40 66 44 21
Email: pierre.todorov@mpsa.com


Attention: General Counsel
Address: General Motors Holdings LLC
300 Renaissance Center
Detroit, MI 48265
USA
Fax: +1 248 267 4497
Email: michael.millikin@gm.com



6.2
Confidentiality



For a period of two (2) years following the date hereof, the terms of this
Agreement shall be kept confidential by the Parties except (a) with the prior
written consent of the other Party (which shall not be unreasonably withheld or
delayed); (b) in connection with any court or other proceeding commenced between
any of the Parties and the Party so originating such proceeding shall have
requested confidential treatment if any matter or information to be disclosed
from the relevant government authority; (c) if any Party should be required by,
or acting reasonably consider it necessary to disclose such matter or
information to, any government authority, to the extent so required by such
government authority; or (d) if required by applicable laws or regulations to
the extent so required.


For the avoidance of doubt, the Parties acknowledge and agree that the
Transaction shall be disclosed in the public release announcing the Capital
Increase and other documentation of the Capital Increase.


6.3
Amendment - Waiver



No provision of this Agreement may be amended, waived or otherwise modified
without the prior written consent of all the Parties. No failure to enforce any
of his or its rights hereunder at any time or for any period of time by any
Party shall be deemed a waiver thereof. No waiver of any of the rights of any
Party contained herein or arising hereunder shall be valid unless in writing and
signed by such Party to be charged with such waiver.


6.4
Remedy



Notwithstanding any provision of this Agreement, it is expressly agreed and
understood that, as an essential

6

--------------------------------------------------------------------------------




condition to this Agreement being entered into by the Parties, each of the
Parties has agreed to waive to the fullest extent possible its rights under
articles 1142 and subsequent of the French Civil Code (Code civil) in order for
the other Parties to seek specific performance as a remedy.


6.5
Applicable Law and Jurisdiction



This Agreement shall be governed by and construed and enforced in accordance
with the laws of France.


Notwithstanding any other provision to the contrary contained in this Agreement,
any dispute arising out of or in connection with this Agreement, including a
dispute as to the validity, interpretation, performance or termination of this
Agreement or this Section or any obligation arising out of or in connection with
this Agreement, shall be referred to and finally resolved by arbitration by
three arbitrators pursuant to the Rules of Arbitration of the International
Chamber of Commerce, which rules are deemed to be incorporated by reference to
this clause.


The proceedings shall take place in Geneva, Switzerland. The language to be used
in the arbitral proceedings shall be English. The arbitration award shall be
final, non-appealable, and binding on all Parties.


The Parties acknowledge that nothing in this Section shall prevent a Party from
referring to the President of the Tribunal de Commerce de Paris through summary
proceedings (en la forme des référés) prior to or after the initiation of an
arbitration procedure under this Section any request for an interim protection
or conservatory order (mesures conservatoires).


6.6
Expenses



The parties hereto shall pay their own respective expenses for the drafting, the
negotiation, the execution and the performance of this Agreement, including
attorney's and accountants' and other professional advisors' fees.


Any transfer taxes or stamp duties or similar taxes (including, but not limited
to, the taxe sur les transactions financières) and any other charges and costs
relating thereto that may become payable as a result of the signing or execution
of this Agreement or the transfer of the Sold Treasury Shares shall be borne by
the Buyer exclusively.


6.7    Severability


If at any time subsequent to the date hereof, any provisions of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement shall not be affected or impaired
thereby and the Parties shall negotiate in good faith to replace the offending
provision by another enforceable, valid and legal provision that has the same or
has similar economic effect on the Transaction as the original provision.


6.8    Assignment


The rights and obligations under this Agreement may not be assigned or delegated
by any Party hereto, in whole or in part, by operation of law or otherwise, to
any third party without the prior written consent of the other Party hereto.
Notwithstanding the foregoing, GMH shall have the right to assign its rights and
obligations under this Agreement to an Authorised Subsidiary without the prior
written consent of PSA, provided that GMH shall remain jointly and severally
liable with this Authorised Subsidiary for all of its obligations under the
Agreement. As from the date of such assignment, this Authorised Subsidiary will
be deemed to be the Buyer under this Agreement.


For the purpose of this clause 6.8, “Authorised Subsidiary” means any
wholly-owned Affiliate (as defined in the Master Agreement) of GMH having the
words “General Motors” or “GM” in its corporate name. For the avoidance of
doubt, neither Adam Opel AG, Chevrolet Europe GmbH nor any of their subsidiaries
shall be considered as an Authorised Subsidiary.



7

--------------------------------------------------------------------------------




Signed on February 29, 2012, in two (2) originals.




GENERAL MOTORS HOLDINGS LLC




By: /s/ Stephen J. Girsky                
Name: Stephen J. Girsky










PEUGEOT S.A.




By: /s/Jean-Baptiste Chasseloup de Chatillon    
Name: Jean-Baptiste Chasseloup de Chatillon



8